Filed 3/3/16 Michelle B. v. Superior Court CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

MICHELLE B.,
    Petitioner,                                                                            F072750

                   v.                                                       (Super. Ct. No. JD132039-00)

THE SUPERIOR COURT OF KERN COUNTY,
     Respondent;

KERN COUNTY DEPARTMENT OF HUMAN
SERVICES,
     Real Party in Interest.
DAVID L.,
     Petitioner,                                                                           F072751

                   v.                                                       (Super. Ct. No. JD132039-00)

THE SUPERIOR COURT OF KERN COUNTY,
     Respondent;
                                                                                           ORDER
KERN COUNTY DEPARTMENT OF HUMAN
SERVICES,
     Real Party in Interest.
                                                   THE COURT*
         ORIGINAL PROCEEDING; petition for extraordinary writ review. Gerard
Walbaum, Temporary Judge.
         Michelle B., in pro. per, for Petitioner Michelle B.
         David L., in pro. per, for Petitioner David L.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Franson, J. and Smith, J.
       Petitioners Michelle B. and David L. seek extraordinary writ relief from the
juvenile court’s orders issued at a contested 12-month review hearing (Welf. & Inst.
Code1, § 366.21, subd. (f)) terminating reunification services and setting a section 366.26
hearing as to their five-year-old daughter Mary. They ask for additional time to complete
their court-ordered services. On our own motion we consolidate the petitions in our case
numbers F072750 and F072751. We conclude they failed to raise a claim of juvenile
court error and dismiss their petition as inadequate for our review.
                    FACTUAL AND PROCEDURAL SUMMARY
       In March 2014, the juvenile court exercised its dependency jurisdiction over then
three-year-old Mary after sustaining allegations that Michelle and David failed to protect
her from her paternal uncle (hereafter “the uncle”) who had a known history of sexual
abuse and had been convicted of lewd and lascivious acts with a child under the age of
14. The juvenile court allowed Mary to be placed in David’s custody under family
maintenance and ordered reunification services for Michelle. The court ordered that
Mary was to have no contact with her uncle.
       In September 2014, the Kern County Department of Human Services (department)
removed Mary from David’s custody after discovering that the uncle had been allowed in
the home to do his laundry. The department filed a supplemental petition (§ 387), which
the juvenile court sustained. The court ordered Mary removed from David’s custody and
ordered reunification services for him. At a separate hearing, the juvenile court
continued reunification services for Michelle.
       In November 2015, the juvenile court conducted a 12-month review hearing. By
that time, Mary had been placed with a paternal great aunt and uncle who were willing to
adopt her if reunification efforts failed. The department recommended the juvenile court
terminate David’s and Michelle’s reunification services for lack of compliance. David


1       Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.

                                              2
had failed to participate in court-ordered sexual abuse and substance abuse services and
to submit to random drug testing. Michelle delayed in enrolling in sexual abuse
counseling and was not expected to complete it until April 2015. She was scheduled to
begin substance abuse treatment in March 2015 and had either failed to drug test or tested
positive.
       The juvenile court terminated David’s and Michelle’s reunification services at the
12-month review hearing and set a section 366.26 hearing. David personally appeared
with his attorney who submitted the matter. Michelle appeared through her attorney who
objected to the department’s recommendation without evidence.
       This petition ensued.
                                       DISCUSSION
Inadequate Petition
       The purpose of writ proceedings such as these is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) A juvenile court’s decision is
presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l )(1).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal.4th 952, 994.)
       David and Michelle seek a remedy (i.e. continued services) but do not argue the
juvenile court erred in ruling as it did. As a result, we must dismiss the petition as
facially inadequate for review.
                                      DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is immediately final
forthwith as to this court.




                                              3